—In related child custody proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Rockland County (Stanger, J.), dated August 12, 1994, which held him in contempt for violating an order of the same court dated October 22, 1993, and imposed a sentence of 150 hours of community service.
Ordered that the order is reversed, on the law, without costs or disbursements.
The order dated October 22, 1993, upon which the finding of contempt was based, was previously reviewed by this Court and held to be invalid (see, Matter of Anonymous v Anonymous, 203 AD2d 283). In any event, the order holding the father in contempt must be reversed. Since this is a case in which "the court was attempting to compel respect for its mandates, rather than to vindicate the rights of a party to the proceeding,” the contempt finding made against the father was criminal, rather than civil, in nature (see, Matter of Murray, 98 AD2d 93, 98; see also, Matter of McCormick v Axelrod, 59 NY2d 574, 582-583). *502The record contains insufficient evidence to prove beyond a reasonable doubt that the father willfully disobeyed a lawful mandate of the court (see, Judiciary Law § 750 [A] [3]; Matter of McCormick v Axelrod, supra; N. A. Dev. Co. v Jones, 99 AD2d 238, 242).
In view of our determination, we reach no other issues. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.